   Case 1:19-cr-00103-LPS Document 2 Filed 08/15/19 Page 1 of 5 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 UNITED STATES OF AMERICA,                       )
                                                 )
                       Plaintiff,                )
                                                 )
                v.                               )    Criminal Action No. 19- {   D~-uJ~~
                                                 )                                              :._
 KJMBERLY SPONAUGLE,                             )

                       Defendant.
                                               OO~@&@U~@
                                         INDICTMENT

        The Grand Jury for the District of Delaware charges that:

                                         COUNT ONE

Background

        1.      At all times relevant to this Indictment, Kimberly Sponaugle ("SPONAUGLE")

was employed by CO:MPANY A, located in Newark, Delaware.            SPONAUGLE was initially

hired in 2005 as an office manager, and was promoted to director in 2010.         SPONAUGLE

remained a director of CO:MPANY A until her termination on or about March 9, 2018.

        2.      In the course of her employment, SPONAUGLE was provided with a corporate

credit card.   From 2012 - 2014, SPONAUGLE's corporate credit card number ended in digits

2434.   From 2014 - 2018, SPONAUGLE's corporate credit card number ended in digits 0349.

SPONAUGLE was authorized'to use her corporate credit card to make certain business purchases.

        3.     SPONAUGLE also had responsibilities associated with the maintenance of

COMPANY A's finances.          In particular, SPONAUGLE oversaw entries into COMPANY A's

financial accounting system.
   Case 1:19-cr-00103-LPS Document 2 Filed 08/15/19 Page 2 of 5 PageID #: 2




 Scheme and Artifice to Defraud

        4.      Beginning on or about January 23, 2012, and continuing through on or about

 March 12, 2018, SPONAUGLE engaged in a scheme and artifice to defraud COMPANY A

 whereby SPONAUGLE would, without authorization, use her corporate credit card to make

personal purchases.      These personal purchases included, for example, vacations, jewelry,

limousine services, and personal charitable contributions.

        5.     It was further part of the scheme and artifice to defraud that SPONAUGLE would,

without authorization, use funds from COMPANY A's bank account to pay the credit card bills

associated with these personal purchases.

        6.     It was further part of the scheme and artifice to defraud that SPONAUGLE

disguised the amounts of her personal purchases in COMPANY A's financial accounting system

by recording inaccurate, lower expenditures from her corporate credit card and falsely inflating

records of COMPANY A's other expenditures.

        7.     Between in or around January 2012 and in or around March 2018, SPONAUGLE

engage~ in over 2,100 personal, unauthorized transactions on her corporate credit card.      These

transactions totaled approximately $322,652.00.

Charging Paragraph

       8.      From on or about January 23, 2012 to March 12, 2018, in the District of Delaware,

KIMBERLY SPONAUGLE, defendant herein, having devised and intending to devise a scheme

and artifice to defraud, as described in paragraphs 1 through 7 above, incorporated herein by

reference, and for the purposes of executing such scheme and artifice to defraud and for obt_aining

money or property by means of false or :fraudulent pretenses, representations, or promises, did


                                                2
  Case 1:19-cr-00103-LPS Document 2 Filed 08/15/19 Page 3 of 5 PageID #: 3




knowingly transmit and cause to be transmitted by means of a wire communication in interstate

commerce, as set forth below, electronic funds transfer requests from COMP ANY A's corporate

bank account, a: TD Bank account ending in digits 3273, to pay for personal purchases

SPONAUGLE made using her corporate credit cards ending in digits 2434 and 0349.        These

electronic transfers include, but are not limited to, the following:

           •   A November 13, 2013, electronic funds transfer request from COMPANY A's TD

               Bank account ending in digits 3273 to repay charges on SPONAUGLE's corporate

               credit card ending in digits 2434;

           •   A January 29, 2014, electronic funds transfer request from COMPANY A's TD

               Bank account ending in digits 3273 to repay charges on SPONAUGLE's corporate

               credit card ending in digits 2434;

           •   A January 26, 2015, electronic funds transfer request from COMPANY A's TD

               Bank account ending in digits 3273 to repay charges on SPONAUGLE's corporate

               credit card ending in digits 0349;

           •   A June 2, 2016, electronic funds transfer request from COMPANY A's TD Bank

               account ending in digits 3273 to repay charges on SPONAUGLE's corporate credit

               card ending in digits 0349;

           •   A July 10, 2017, electronic funds transfer request from CO~ANY A's TD Bank

               account ending in digits 3273 to repay charges on SPONAUGLE's corporate credit

               card ending in digits 0349; and




                                                 3
   Case 1:19-cr-00103-LPS Document 2 Filed 08/15/19 Page 4 of 5 PageID #: 4




              •   A January 31, 2018, electronic funds transfer request from COMPANY A's TD

                  Bank account ending in digits 3273 to repay charges on SPONAUGLE's corporate

                  credit card ending in digits 0349.

All in violation of Title 18, United States Code, Section 1343.

                                       NOTICE OF FORFEITURE

       9.         The allegations contained in Count One of this Indictment are hereby realleged and

incorporated by reference for the purpose of alleging forfeiture pursuant to Title 18, United States

Code, Section 981(a)(l)(C) and Title 28, United States Code, Section 2461(c).

        10.       Upon conviction of the offense in violation of Title 18, United States Code, Section

1343 set forth in Count One of this Indictment, the defendant, KIMBERLY SPONAUGLE, shall

forfeit to the United States; pursuant to Title 18, United States Code, Section 98l(a)(l)(C) and

Title 28, United States Code, Section 2461(c), any property, real or personal, which constitutes or

is derived from proceeds traceable to the offense.       The property to be forfeited includes, but is

not limited to, $322,652.00.

       11.        If any of the property described above, as a result of any act or omission

of the defendant:

                  a.     cannot be located upon the exercise of due diligence;

                  b.     has been transferred or sold to, or deposited with, a third party;

                  c.    . has been placed beyond the jurisdiction of the court;

                  d.     has been substantially diminished in value; or

                  e.     has been commingled with other property which cannot be divided without

                         difficulty,


                                                   4
   Case 1:19-cr-00103-LPS Document 2 Filed 08/15/19 Page 5 of 5 PageID #: 5




                                              '
the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section

2461(c).

       All pursuant to 18 U.S.C. § 981(a)(l)(C) and 28 U.S.C. § 2461(c).


                                              A TRUE BILL:



                                              Foreperson

DAVID C. "WEISS
United States Attorney


BY:   ~
   Catly~dson
   Assistant United States Attorney

Dated: August 15, 2019




                                                  5
